                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No.:      EDCV 17-1748 AG (RAO)                               Date:    January 30, 2019
 Title:         Rateek Allah v. Doctor Rutledge, et al.



 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                      N/A
                  Deputy Clerk                                Court Reporter / Recorder

      Attorneys Present for Plaintiff(s):                 Attorneys Present for Defendant(s):

                       N/A                                               N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

        On November 29, 2018, the Court issued an order directing Plaintiff to file either his
notice of submission or a status report of his efforts to prepare and mail service packets by
December 28, 2018. Dkt. No. 56. To date, Plaintiff has not filed a notice of submission or status
report.

        Accordingly, Plaintiff is ordered to show cause, in writing, no later than February
13, 2019, why this action should not be dismissed for failure to prosecute, pursuant to Federal
Rule of Civil Procedure 41(b). Alternatively, Plaintiff may discharge this Order by filing his
notice of submission or status report on or before this deadline.

        Plaintiff is expressly advised that failure to timely file a response to this Order will
result in a recommendation that this action be dismissed for failure to prosecute pursuant to
Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                                             :
                                                                Initials of Preparer         dl




CV-90 (05/15)                        CIVIL MINUTES - GENERAL                              Page 1 of 1
